Citation Nr: 0118819	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for phlebitis of the 
left leg.

2.  Entitlement to an increased rating for service-connected 
thrombophlebitis of the right leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The claim for phlebitis of the left leg arises from a May 
1998 rating decision in which the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for phlebitis of the left leg.  The 
Board, however, notes that although the RO characterized the 
issue as a new and material evidence claim, there has been no 
prior rating decision in which service connection for 
phlebitis of the left leg had been denied.  The RO initially 
addressed the issue in the May 1998 rating action, and thus 
the correct characterization of the issue is that of 
entitlement to service connection for phlebitis of the left 
leg as noted in the introduction.

The claim for an increased rating for thrombophlebitis of the 
right leg arises from an August 1998 rating decision in which 
the RO confirmed and continued a noncompensable evaluation 
for the service-connected disorder.  The veteran appealed for 
a higher rating.

The veteran provided testimony at a May 2001 video conference 
hearing before the undersigned Acting Member of the Board.  A 
transcript of the hearing is of record.  

The issue of service connection for phlebitis of the left leg 
is addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal regarding the right leg claim has 
been obtained.

2.  The veteran's service-connected right leg disability is 
manifested by periodic swelling and edema, and complaints of 
hurting and stinging.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected thrombophlebitis of the right leg have not 
been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.10, 4.41, 4.104, Diagnostic Code 7121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for an increased rating for 
thrombophlebitis of the right leg in April 1998.

An April 1998 VA hospitalization report revealed that the 
veteran was admitted with complaints of chest pressure and 
shortness of breath.  The veteran was found to have swollen 
and edematous legs, left greater than right.  The discharge 
diagnoses included deep venous thrombosis/pulmonary embolus.

The veteran underwent a VA examination of the veins and 
arteries in August 1998.  The veteran complained of pain and 
numbness in his left leg.  He stated that the right foot was 
totally normal.  The examiner commented that the right leg 
appeared absolutely normal.  The pulse was normal.  The 
diagnostic impression was that of persistent recurrent deep 
vein thrombosis of the left leg.  

In an August 1998 letter, the RO notified the veteran that 
the evidence of record did not suggest a change in the 
disability evaluation currently assigned for his service-
connected thrombophlebitis of the right leg.  The veteran was 
further notified that he should produce current medical 
evidence showing that the condition has worsened.  

At a May 2001 hearing before the undersigned Acting Member of 
the Board, the veteran testified that his right leg swells, 
hurts and stings.  He stated that his legs were not getting 
any better.  

Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  It is therefore necessary to consider whether the VA 
has fulfilled its duty to assist the claimant in regard to 
the issue that is the subject of this appellate decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board, the VA's duties have been fulfilled in regard to 
this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In an August 1998 letter, the RO informed 
the veteran of the evidence needed to show that his service-
connected condition had worsened.  The Board therefore 
believes that the VA complied with all notification 
requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, the veteran was afforded a VA 
examination, and the veteran provided testimony at a hearing 
before the undersigned Acting Member of the Board.  There is 
no indication in the record of any outstanding development or 
action by VA that would be of assistance in reaching a 
determination in regard to the claim which is the subject of 
this current appellate decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history. 38 C.F.R. § 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.

Under Diagnostic Code 7121, persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema warrants a 20 percent 
evaluation.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is for 
application.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest is evaluated as 
100 percent disabling.  It is noted that these evaluations 
are for involvement of a single extremity. 

When seen in April 1998 complaining of chest pressure and 
shortness of breath, it was noted that the veteran's legs 
were swollen and edematous-albeit the left was greater than 
the right.  At the August 1998 VA examination, however, the 
veteran indicated that his right foot was totally normal and 
on examination.  Indeed, the examiner noted that the right 
leg was absolutely normal.  The Board notes that the veteran 
provided testimony at the May 2001 hearing that his right leg 
swells, hurts and stings.  There is no indication in the 
record that the veteran is suffering from persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration, that would warrant a 40 percent 
evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to an evaluation greater than 20 percent for 
service-connected thrombophlebitis of the right leg is 
denied.


REMAND

The veteran contends, in effect, that phlebitis of the left 
leg should be service connected.  In particular, the veteran 
alleges that he first developed symptoms in his left leg 
during service and that the condition has continued to worsen 
over the years.

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during service.  
38 U.S.C.A. §§ 101(2), (24), 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

The veteran's service medical records are negative for any 
findings, diagnoses or treatment for phlebitis of the left 
leg.

The veteran has submitted numerous post-service VA and 
private medical treatment records which reveal treatment for 
phlebitis of the left leg.  An August 1998 VA examination 
revealed a diagnosis of persistent recurrent deep vein 
thrombosis of the left leg.  Furthermore, the veteran 
provided testimony at a May 2001 video-conference hearing 
that he experienced problems with both of his legs in 
service.

The Board notes that the August 1998 VA examination does not 
discuss the etiology of the veteran's left leg problems.  

The Board notes that there is currently no medical evidence 
of record which indicates that the veteran suffered phlebitis 
of the left leg in service.  As noted previously, however, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on this issue is 
necessary.

As such, this case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment for 
phlebitis of the left leg that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder. 

2.  Then the RO should afford the veteran 
a VA medical examination to determine the 
nature and etiology of his left leg 
disability.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder, to include a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
At the conclusion of the physical 
examination, and after a careful review 
of the record, the examining physician 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any left leg disability is 
attributable to his period of service.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for service 
connection for a psychiatric disorder 
under the Veterans Claims Assistance Act 
of 2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as evidence 
in regard to this claim.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's service connection claim.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals

 



